NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        FEB 21 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

SHAUNAK SAYTA,                                  No.    18-17090

      Plaintiff-counter-                        D.C. No. 3:16-cv-03775-LB
      defendant-Appellant,

 v.                                             MEMORANDUM*

BENJAMIN MARTIN,

      Defendant-counter-claimant-
      Appellee.

                   Appeal from the United States District Court
                      for the Northern District of California
                   Laurel D. Beeler, Magistrate Judge, Presiding

                           Submitted February 6, 2020**
                             San Francisco, California

Before: PAEZ and BEA, Circuit Judges, and ADELMAN,*** District Judge.


      Shaunak Sayta appeals the district court’s confirmation of an arbitration


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
             The Honorable Lynn S. Adelman, United States District Judge for the
Eastern District of Wisconsin, sitting by designation.
award, award of attorney’s fees, and entry of judgment in favor of his former lawyer

Benjamin Martin. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm

in part and dismiss in part.

      1.     We lack jurisdiction over Sayta’s appeal from the magistrate judge’s

February 2017 order confirming the first JAMS arbitration award because that order

is outside the scope of Sayta’s notice of appeal. See Fed. R. App. P. 3(c) (describing

required contents of notice of appeal); Havensight Capital LLC v. Nike, Inc., 891
F.3d 1167, 1171 (9th Cir. 2018). Thus, we dismiss Sayta’s appeal from the February

2017 order confirming the first JAMS arbitration award.

      2.     Sayta argues that the magistrate judge erred in confirming the second

JAMS arbitration award from June 2018 because (1) the arbitrator exceeded his

power by awarding costs to Martin in the second JAMS award; (2) the JAMS

arbitrator lacked jurisdiction to issue the second JAMS award because the arbitration

clause in the parties’ agreement was “void” since Sayta had elected to “void” the

parties’ agreement; and (3) the arbitrator improperly dismissed his claims as barred

by the doctrine of res judicata. None of these arguments have merit.

      First, Sayta waived his right to challenge the arbitrator’s award of costs in the

second JAMS award by failing to raise this argument in the district court. See United

States v. Flores-Montano, 424 F.3d 1044, 1047 (9th Cir. 2005). Second, Sayta

initiated the second JAMS arbitration, not Martin. As the party who initially


                                          2
requested arbitration, Sayta has waived the right to challenge the enforceability of

the arbitration provision or the authority of the arbitrator after receiving an

unfavorable result. See Nghiem v. NEC Elec., Inc., 25 F.3d 1437, 1440 (9th Cir.

1994).

         Finally, to the extent the arbitrator erred by dismissing Sayta’s state law

claims as barred by the doctrine of res judicata, it was harmless because two

alternative grounds support the dismissal of Sayta’s state law claims—first, the

arbitrator’s conclusion that all of Sayta’s claims were barred by the applicable statute

of limitations and second, the arbitrator’s conclusion that Sayta forfeited his state

law claims by failing to raise them in the first JAMS arbitration pursuant to various

JAMS rules. Because Sayta does not challenge these two alternative grounds, which

support the arbitrator’s dismissal of his claims, Sayta waived the right to challenge

the two alternative grounds on appeal.

DISMISSED in part, AFFIRMED in part.




                                           3